Citation Nr: 1633058	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-46 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 18, 2003. 


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney-at-law



ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1960 to December 1963. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied an initial rating in excess of 50 for PTSD, an effective date earlier than August 18, 2003 for an award of service connection for PTSD and a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU). 

In a January 2014 decision, the Board granted an increased rating to 70 percent and TDIU.  The Board denied an initial rating in excess of 70 percent for PTSD and an effective date earlier than August 18, 2003 for an award of service connection for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision regarding the denial of an initial rating in excess of 70 percent for PTSD and an effective date earlier than August 18, 2003 was vacated pursuant to a March 2015 Joint Motion for Remand (JMR).  The Court granted the joint motion and remanded the case to the Board.

In a January 2016 decision, the Board, in relevant part, granted an earlier effective date of March 9, 1987 for PTSD and remanded the matter of an initial rating for the period of March 9, 1987 to August 18, 2003 for adjudication.  An April 2016 rating decision assigned a 30 percent rating evaluation for the period on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The evidence reflects that, during the initial rating period of March 9, 1987 to August 18, 2003, the Veteran was treated for psychiatric symptoms that were related to his experiences in service as well as his current situational stressors.  For example, a March 1987 treatment note shows that the Veteran was frustrated with how his employer was treating him and likened it to an experience he had in Vietnam.  A statement from the Vet Center, received by VA in June 1987, noted that the Veteran has been seen spontaneously since 1981, and that most of his problems are centered on his employment.  Upon VA examination in July 1987 his psychiatric symptoms were related to employment problems and alcohol consumption, as well as his experiences in Vietnam.  A November 1995 social work note shows an unclear diagnosis that the Veteran related to both alcohol consumption and his military service.  

The Board finds that a retrospective opinion is necessary to assist in determining (1) whether the disabling manifestations of the Veteran's service-connected and non service-connected psychiatric conditions can be distinguished from one another; and (2) the nature and severity of the Veteran's service-connected disabilities during the period of March 9, 1987 to August 18, 2003.  The Board recognizes that it may not be possible for a physician to provide an opinion as to the past state of the Veteran's psychiatric disorder with certainty.  However, in the retrospective opinion, the physician must ensure that if he or she resorts to speculation, the reason for speculation is thoroughly explained.  Additionally, the retrospective medical opinion must be reviewed by the RO to ensure that it complies with the below remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA psychiatrist or psychologist for a retrospective opinion. A physical examination is not needed.  

The examiner is asked to assess the nature and severity of the Veteran's service-connected PTSD for the period of March 9, 1987 to August 18, 2003.

*The examiner should be provided with the disability rating criteria for PTSD (Diagnostic Code 9411) that are applicable both before and after revisions were completed on November 7, 1996.*

The examiner is specifically instructed to consider only the disabling effects of the service-connected PTSD, and not any non-service-connected disability, to the extent possible.  

The examiner is specifically asked to discuss the Veteran's depression and alcohol abuse, and opine whether they represent separate and distinct disabilities, or symptoms of the service-connected PTSD.  If they are separate and distinct disabilities, the examiner should expressly indicate whether it is possible to distinguish the symptomatology attributable to the Veteran's service-connected PTSD from symptoms attributable to the Veteran's nonservice-connected psychiatric disorders; and, if so, the percentage or portion of the assigned Global Assessment Functioning (GAF) score representing impairment due to the service-connected PTSD.  The examiner should clearly indicate if it is not possible to separate the symptoms and effects of the service-connected psychiatric disability from the nonservice-connected disorders and provide the reasoning as to why it is not possible to separate the symptoms.  

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

